By JUDGE ROSEMARIE ANNUNZIATA
The matter before the Court is respondent Bertrand Morrison Harding’s motion for a protective order which would relieve him from the dictates of the discovery rules of the Supreme Court of Virginia to produce documents in response to petitioner Alice Smolka Harding’s Request for Production of Documents. Her motion to compel the production is also before the court.
Mr. Harding argues, inter alia, that the mere allegation of changed circumstances is insufficient to warrant the disclosure of private financial information; that, an increase in his income and the advent of the Fairfax County Support Guidelines likewise provide an insufficient basis for such disclosure; and that, having admitted the ability to pay, he effectively takes the issue out of the case, obviating the need for the discovery requested.
In my opinion, evidence of Mr. Harding’s current income level must be considered together with the need for support in order to resolve the pending motion. Moreover, the level of support reflected in the Guidelines must be considered in the determination of the adequacy of the present support level. Thus, his motion must be denied. Specifically, documents reflecting his income must be produced in response to Mrs. Harding’s request by June 26, 1990. This documentation is needed to properly *131calculate Mr. Harding's current monthly gross income, as well as the parties' combined monthly gross income, the latter being required by Va. Code i 20*108.2.